DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-15 are pending.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-15, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al. (US 2019/0366558 A1).
	As per claim 1, Gupta et al. disclose a robotic machine, called herein Human-Robots (HR), comprising: a standard 
electrical/electromechanical/mechanical SW/HW system/platform that is capable of running basic and standard predefined tasks and/or functions; a programmable and configurable platform that is driven, controlled and monitored by a single or multiple application-based GUI(s) (see at least [0101-0103], and [0108-0110], all para. disclose a robot system comprising a hardware implementation of a device, and a programmable and configurable platform); equipped with a single or multiple Software Development Kit (SDK) to adapt, upgrade and/or modify the HRs application-based user-interfaces (UI) or GUIs (see at least [0005], [0037-0040], [0108-0110], and [0060-0062], all para. disclose the fog IoT gateway processor may be arranged to obtain, process and/or send data, control data access and storage, issue commands, and control other desired operations, and/or application base GUIs); taking various shapes in realtime and/or offline that may be human, animal and/or machine-like (see at least [0036] disclose the mobile robotic device may have an external form or appearance characteristic of, for example, a three-dimensional shape, a humanoid, a present or historical person, some fictional character, some animal); combining various and several senses, body-parts organs, anatomies, actions, emotions, feelings and/or the like that may be human, animal and/or machine-like (see at least [0046-0050] disclose physical structure of a humanoid robot; and para. [0114] disclose the mobile robotic device receive a command and/or request from the user related to monitoring and management of the health and well-being of the user); detaching and reattaching its network-connected parts (see at least [0007], and [0038-0039], all para. disclose robot docking station); combining various computer, cloud and/or network technologies (see at least [0040-0043] disclose the Internet gateway of the autonomous companion mobile robot and system 102, a connection 132 to the Internet gateway 130, and by extension a connection to the cloud 134); being modular, expandable, re-shapable, modifiable, pliable, scalable and/or distributed; belonging to a group and organizing in a community or society individually or in a distributed HR (DHR) manner (see at least [0040-0043] disclose distributed of the robot network); being private and/or publicly accessible, secure, safe, connected, networked, communicative, social, and independent (see at least [0038-0040], and [0114], all para. disclose the mobile robotic device network); having some or every being/vegetation/natural qualities, features and characteristics; operating with missing and/or additional parts, and/or change functionality mode in realtime or offline; resembling other beings, with similar or different anatomies (see at least [0046-0047] disclose a mobile robotic device may have an overall shape of a human being, it may be humanoid in shape); and  being employed with or without a wage, to fulfill a single or multiple job-functions individually and/or collectively with other HRs (see at least [0217-0223] disclose a mobile robotic device can learn about each user that is permitted to interface with the mobile robotic device; the mobile robotic device may also be able to use a built-in RFID reader to track all valuable assets).
	As per claim 2, Gupta et al. disclose having human, animal and vegetation like senses, such as human vision, touch, smell, hearing, and/or the like; having extended (connected) and limitless senses/actions/capabilities, using their extended connectivities to the internet and other connected devices (HRs, IoTs, data-centers, and/or the like) (see at least [0038-0040], and [0046-0047]; being able to see/touch/sense objects, hear sounds, and/or the like that are outside of their sight seeing and/or hearing ranges, and/or the like, using their remote and network connectivities; being able to see and detect their surroundings from all directions, from a given set of angles or all directions; being able to hear from a selective and/or all of their frequency and amplitude spectrums (see at least [0060-0062] disclose a mobile robotic device having a rear-facing navigation and/or object avoidance camera, touch sensor, and tactile sensor); having telepathic capabilities through their network connectivities to communicate, see, speak, touch, and/or the like, with other HR(s) that are geographically remote (outside of sight) (see at least [0081-0082], and [0114], all para. disclose the mobile robot docking station network); predicting and foreseeing events, before getting to a site by connecting to other HRs that are already onsite (see at least [0051] disclose the mobile robotic device include a bumper 354 configured to stop and/or alter a direction of travel when the bumper contacts an obstacle); notifying and alerting others (HRs, HBs, machines, and/or the like) of upcoming events; predicting in realtime the movement and the trajectory of a moving target, given its calculated speed, mass and the environmental conditions (see at least [0051] disclose the mobile robotic device include a bumper 354 configured to stop and/or alter a direction of travel when the bumper contacts an obstacle; and [0081] disclose stereoscopic camera may be used for navigation and object avoidance); employing predictive technologies with extended and limitless sense and network capabilities through various HR-configuration and connectivity schemes; tracking an object/HB/event and/or the like by synching various distributed object detection and recognition-HRs and/or other connected devices with their analytical, navigation and mapping systems (see at least [0095-0098], and [0115-0118], all para. disclose collecting data regarding a user’s physical and mental health and well-being over time and using that data to make recommendations for improvement to a user’s physical or mental health or general well-being); following virtually and/or physically a moving target and/or the like from departure to arrival locations by communicating with connected, distributed and mobile HRs and/or connected devices; and knowing the past, the present and predicting the future of all stored and/or to be stored information by exchanging information with connected, distributed and mobile HRs and other connected devices (see at least [0095-0098], and [0114-0117], all para. disclose monitoring health or mental condition of a person).
	As per claim 3, Gupta et al. disclose combining/coordinating and synchronizing various parts of its senses with its detectors (motion, light, gas, smoke, and/or the like) to detect an event; combining and enhancing an HR (extended) senses/actions/capabilities, with computerized/ electronic/optical/electromechanical and/or the like capabilities, such as facial, image, sound, tone, gender, object, emotion, movement and/or the like recognition technologies to predict, analyze and comprehend an event; sampling and decoding multiple consecutive images, snapshots from various angles and/or videos to detect and decode movements; and sensing and measuring various types of mechanical, thermal, radiant, magnetic, and/or electrical energies and/or the like (see at least [0114-0116] disclose receiving data from a plurality of sensors and input/output devices, wherein the data applies to one of a plurality of users.  The data may be sent for either or both of sensor fusion and application to a recommendation engine and/or artificial intelligence).
	As per claim 4, Gupta et al. disclose modifying its architecture/system with various types of equipments at different locations, and times; replacing, detaching and adding parts given his needs; being guided programmatically, verbally, with gestures/signs, sounds and/or the like; moving, navigating, following a route, guided, programmatically and/or autonomously; moving in all directions using its detachable, and free-movement articulations; and using and/or integrating parts that may be drone-like (see at least [0007], and [0137-0139], all para. disclose detaching or lifting in robot docking station).
	As per claim 5, Gupta et al. disclose employing self-maintenance, self-diagnosis, self-test, self-repair, self-power, self- conditioning, self-plan, self-protection, self-taught, and/or self-behave protocols and technologies and/or the like; employing self-recognition, and/or self-docking technologies; classifying, categorizing and recognizing its parts, other parts belonging to other HRs, beings and/or machines by means of object detection and recognition methods; and employing automated and/or autonomous physical reshaping techniques, through touch (virtual and/or physical), and/or by employing CAD tools as part of the HR app-based GUIs (see at least [0007], and [0137-0139], all para. disclose self-docking charging mobile robot system).
	As per claim 6, Gupta et al. disclose using various power charging designs and configurations (daisy-chain or networked); using various energy harvesting and sustaining technologies, and power charging designs; distributing power/energy between HRs and HR-parts using daisy-power and/or networked- power charging techniques; using power/energy distribution for multi-sharing and multi-tasking; and operating as a power-charging-HR to recharge other HRs (see at least [0007], [0137-0139], and [0067-0069], all para. disclose power charging robot system).
	As per claim 7, Gupta et al. disclose creating, displaying, projecting and/or broadcasting virtual-HR(s) from its original form and/ or the combination of other HRs, HBs, animals, vegetation, objects, nature and/or the like; and using mixed-reality technologies to combine virtual-HR(s) with physical and/or virtual entities and/or the like (see at least [0114] disclose artificial intelligence).
	As per claim 8, Gupta et al. disclose operating as a wearable-HR that can cover parts or the entirety of an HB/animal/object and/or the like (see at least [0044-0045] disclose housing of mobile robot system).
	As per claim 9, Gupta et al. disclose being a personal, professional, residential, commercial, business and/or the like of identification/certification device/agent; operating at a physical or virtual address; run financial/judicial/business and all sort of transactions (human and/or digital) (see at least [0036-0037] disclose different use of mobile robot system; and [0147-0161] disclose different modes of operation of a robot system).
	As per claim 10, Gupta et al. disclose an HR that is autonomous, intelligent and self-learner, comprising; being mobile, autonomous, connected and intelligent to execute a single or a combination of various actions and tasks, and to function as a single or a combination of human-being(s) (HB), animal(s), vegetation(s), or other machine(s); operating in full autonomy with and/or w/o outside intervention (see at least the abstract; and para. [0036-0038], all disclose mobile autonomous robot system); harvesting energy for its self-power; communicating with and/or without connectivity (human and/or digital); connecting and/or disconnecting freely and/or autonomously; self-maintaining; self-teaching, self-learning and/or the like of autonomous tasks using various machine language methods (see at least [0007], [0038-0040], and [0067-0069], all para. disclose self-docking mobile robot system); performing different sets of actions and functions while being guided, programmatically, and/ or autonomously and following a predefined set of rules and regulations (see at least [0007], [0038-0040], and [0067-0069], all para. disclose self-docking mobile robot system); implementing a Finite State Machine (FSM) behavior guideline allowing an HR to take into account its previous/current/potential/predictive states, actual inputs and/or outputs, to select the most suitable action to execute (see at least [0114] disclose artificial intelligence mobile robot system); predicting and analyzing the possible outcomes of various HR actions in realtime and historical data to decide on the most appropriate actions to take; employing behavioral-learning (BL) technologies to purposely learn from simply watching and/or listening to others and/or the like; being equipped with spontaneous learning (SL) (spontaneous BL) to learn spontaneously w/o being explicitly pre-programmed to do so, and by self-coding itself to add new tasks (see at least [0114] disclose sensor fusion include comparing the received data and the fused data to corresponding data obtained from a lookup table to identify unexpected and/or out-of-limit data); learning from its surroundings such as HBs, HRs, machines and/or other beings by observing their behaviors/gestures and listening to them, watching TV, listening to radio, and/or the like; being equipped with Intuitive Genuine Intelligence (H/GI), natural intelligence (NI) that is complementary to AI (see at least [0114] disclose artificial intelligence mobile robot system); communicating with all beings, vegetation and all machines (even the non-connected ones) using the HR-like communication skills and senses; communicating similarly to other beings using their gestures, languages and/or the like; communicating similarly to any other HB, with gestures, verbally and/or digitally by means of connected devices (see at least [0060-0062] disclose robot system Internet gateway); learning through connectivities to the internet, other HRs and/or other connected machines; being fully-operational even when not connected to the internet, the network and/or the like, using its own on-premise intelligence; speaking and understanding a given and/or every language and/or dialect; and being exclusive (no connections to the outside world) and/or inclusive (connected to the internet, other connected devices and/or the cloud to access additional digital information) (see at least [0060-0062], [0088-0090], and [0114]). 
	As per claim 11, Gupta et al. disclose understanding group-work; teaming with others such as HBs, animals, machines, connected devices and/or the like; tracking moving objects and navigating its way; and operating in a blockchain manner (see at least [0036-0038] disclose communication with the fog Internet of Things gateway, monitoring and tracking user well-being; and [0060-0062] disclose robot navigation system).
	As per claim 12, Gupta et al. disclose following a privacy, safety, security and cybersecurity guidelines that are standardized with various criticality levels; and being open with standard open communications, secure (professional-like) or critical (high- security level) (see at least [0114] disclose provide security to the information from Internet threats (e.g., hacking, spying, malicious acts).
	As per claim 13, Gupta et al. disclose a distributed HR system, called herein DHR, comprising: allowing HRs and/or HR-parts to communicate, network, socialize and/or multitask privately, publicly, locally and/or remotely (out-of-range); distributing and/or deploying HR parts (legs, brains, and/or the like) and/or multiple HRs that are part of a DHR in time and space; collecting and analyzing information from different parts of its body and/or other HRs (see at least the abstract; and [0063-0066], all para. disclose mobile robot communication network); being part of a distributed group that may be local and/or remote with VPN access and/or the like; being part of a community, workforce and/or society that may have various temporary or permanent privileges; entering and/or exiting an HR-group (DHR) at anytime and anywhere; scheduling and/or planning ahead an HR or a DHR connectivity times, tasks and jobs; seeking/rejecting connectivities and/or communications with others; forming a HR/DHR network that may be local, remote, private, public and/or hybrid, static and/or dynamic and/or a combination of the previously-mentioned network options (see at least [0036-0037], and [0060-0062], all para. disclose mobile robot system Internet gateway, and robot navigating system); equipped with various networks that may be inner (between its parts), local (within a group that is geographically local (within the range of connectivity)), remote (connected through other routers, with or w/o connectivity privileges); serving as a mobile and reconfigurable network system that can adapt autonomously and on the fly to a population dynamics and connectivity needs (see at least [0060-0062] disclose robot local navigation connection system); forming an independent routed HR-networks from all other networks; assigning various tasks to HRs to function as master/slave/task/power/router-HRs, to connect and bridge “out-of-range” HRs and/or buffer HRs’ communications; and connecting to static or mobile networks independently of their physical network infrastructures, using router-HRs if needed (see at least [0088-0090] disclose hardware network mobile robot system).
	As per claim 14, Gupta et al. disclose moving with continuity or intermittent connectivities to a DHR, in close-proximity (locally) and/or in remote manner using router-HRs or bridge-HRs; moving without connectivity to a DHR (independently); assembling in close-proximity to share tasks such as exchanging high-speed and/or big-data; spreading and expanding to execute their tasks autonomously while still being connected and in range through router-HRs and/or independently (with no connectivity to a DHR); recognizing other HRs using various detection and recognition techniques, security codes, and/or the like; optimizing the topography of their connectivities by calculating their relative proximities, accounting for their organization charts, destinations, paths, assigned tasks and/or the like; notifying HRs of other HRs’ positions, speeds, destinations, tasks and/or the like; and optimizing cluster HR-configurations, multi-tasking, and/or multi-sharing (see at least [0079-0082], and [0212-0223] disclose multi-tasking mobile robot system).
	As per claim 15, Gupta et al. disclose being equipped with and/or w/o special configuration for assembly and connectivity, autonomously, programmatically and/or guided, comprising; assembling its parts; recognizing, assembling, connecting its parts; reshaping its configuration, organization charts, tasks and/or the like; connecting to other HRs for multi-tasking and multi-sharing, through various detection and recognition technologies (face, serial number, and/or the like); and recognizing people by researching from the HR on/off-premise databases and pulling their information from their social media portfolio, photos, and/or the like (see at least [0079-0082], and [0115-0118]).


						Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Kumar (10685488)
	. Humayun et al. (10503347)
	. Daniels (US 2019/0346925 A1)
	. Poltroak (US 2019/0247662 A1)

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/Primary Examiner, Art Unit 3664